     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 1 of 13




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JEREMY JOSEPH REYNOLDS,

                                  Plaintiff,

             v.                                                      9:20-CV-0686
                                                                     (TJM/ML)

J. O'GORMAN, et al.,

                                  Defendants.


APPEARANCES:

JEREMY JOSEPH REYNOLDS
16-B-2816
Plaintiff, pro se
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

THOMAS J. MCAVOY
Senior United States District Judge

                                    DECISION AND ORDER

I.    INTRODUCTION

      In June 2020, plaintiff Jeremy Joseph Reynolds ("Plaintiff") commenced this action by

submitting a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 ("Section 1983"). Dkt.

No. 1 ("Compl."). The Complaint contained allegations of wrongdoing that occurred, if at all,

while Plaintiff was in the custody of the New York State Department of Corrections and

Community Supervision ("DOCCS") at Clinton Correctional Facility ("Clinton C.F."). See

generally, Compl. Plaintiff asserted Eighth and Fourteenth Amendment claims against

sixteen individuals including the Governor, commissioners, corrections officers, and
      Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 2 of 13




superintendents. See Compl. at 1-5. Plaintiff did not pay the statutory filing fee and filed an

application to proceed in form pauperis. Dkt. No. 5 ("IFP Application").

       In a Decision and Order filed on August 11, 2020 (the "August Order"), the Court

granted Plaintiff's IFP application and reviewed the sufficiency of the Complaint in

accordance with 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)(1). Dkt. No. 7. T he

Court dismissed the Eighth and Fourteenth Amendment claims without prejudice for failure to

state a cause of action. Id. In light of his pro se status, Plaintiff was afforded an opportunity

to submit an Amended Complaint. Id. at 15-16.

       On August 31, 2020, Plaintiff filed an Amended Complaint. Dkt. No. 8 ("Am. Compl.").

II.    Summary of Amended Complaint

       In the Amended Complaint, Plaintiff identifies the following new defendants: Deputy

Superintendent Zarniak ("Zarniak"), Captain Delutis ("Delutis"), Deputy Superintendent

Holdridge ("Holdridge"), First Deputy Bradford ("Bradford"), Deputy Superintendent Trombley

("Trombley"), Correction Officer B. McIntyre ("McIntyre"), Correction Officer S. Siskavich

("Siskavich"), Correction Officer A. Christon ("Christon"), Correction Officer D. Smith

("Smith"), Correction Officer N. Darras ("Darras"), Correction Officer P. Clancy ("Clancy"),

Sergeant K. Randall ("Randall"), Correction Officer Z. Reese ("Reese"), Sergeant D.

Duquette ("Duquette"), Sergeant T. James ("James"), Correction Officer T. Baxter ("Baxter"),

Correction Officer J. Nephew ("Nephew"), Correction Officer L. Forkey ("Forkey"), Correction

Officer M. Carter ("Carter"), Correction Officer M. Ashline ("Ashline"), Correction Officer A.

Cymbark ("Cymbark"), E.M.P. L. Whalen ("Whalen"), Captain C. Deltis ("Deltis"), and




                                                2
      Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 3 of 13




Correction Officer J. Mahan ("Mahan").1 See Am. Compl. at 2-7. The Amended Complaint

does not include any claims against T. Allon ("Allon"), Anthony Annucci ("Annucci"), or the

New York Department of Corrections.2

        The following facts are set forth as alleged by Plaintiff in his Amended Complaint.

        On June 11, 2019, at approximately 4:40 p.m., three inmates attacked another inmate

in the Main Yard at Clinton C.F. Am. Compl. at 10. Defendant Ashline ordered all inmates to

lay on the ground. Id. Plaintiff, who was not involved in the altercation, complied. Id. The

other inmates however, continued to fight. Id.

        Defendant Sergeant D. Bomradier ("Bomradier")3 activated an alarm, over the facility

radio, after he observed another physical altercation in the North Yard. Am. Compl. at 10.

Defendant Correction Officer D. Provost ("Provost") fired a "round or projectile" into the Yard

near a group of inmates, including Plaintiff, who had already complied with orders to get onto

the ground. Id. Defendants Correction Officers J. Ormsby4 ("Ormsby"), M. McShane

("McShane"), T. Stone ("Stone")5, K. Wood ("Wood"), and Provost continued to fire rounds

into the Yard. Id. One round struck Plaintiff in the face causing his tooth to fall out and

swelling to his right eye. Id. Ashline and Bomradier were present at the time that



        1
                The Clerk of the Court is directed to add these defendants to the docket report.
        2
                The Clerk of the Court is directed to terminate Allon and the New York Dep't of Corrections as
defendants.
        3
                 In the original Complaint, Plaintiff referred to defendant as "D. Bombaidier". The Clerk of the
Court is directed to amend the docket report accordingly.
        4
                In the original Complaint, Plaintiff referred to defendant as "Ormby." The Clerk of the Court is
directed to amend the docket report accordingly.
        5
                In the original Complaint, Plaintiff referred to defendant as "T. Stane." The Clerk of the Court is
directed to amend the docket report accordingly.

                                                         3
      Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 4 of 13




Defendants were discharging their weapons into the Yard at the inmates who already

complied with orders. Am. Compl. at 10.

        Defendants Corrections Officers N. Bola ("Bola"), McIntyre, Siskavich, Christon,

Smith, Darras, Clancy, Reese, Baxter, S. Gonyo ("Gonyo"), Nephew, Forkey, Carter,

Cymbark, Mahan, Randall, Sergeant T. King6 ("King"), Sergeant W. LeClar ("LeClar"), Deltis,

McShane, Stone, Wood, Ormsby, and Ashline reported to the Main Yard to provide security.

Am. Compl. at 11. However, defendants fled from the Yard when the inmates continued to

attack each other, with weapons. Id.

        After the officers left the Yard, Plaintiff was attacked by approximately twenty

unidentified inmates with razors and other weapons. Am. Compl. at 12, 14. Plaintiff was

rendered unconscious and sustained several lacerations, three broken ribs, swelling to his

face, loose teeth, and a collapsed lung. Id. at 12, 14.

        Defendants Bradford, Whalen, and LeClar forced Plaintiff to walk to the hospital. Am.

Compl. at 13. Plaintiff complained to defendant Superintendent Bell ("Bell"), Zarniak,

Holdridge, Trombley, Duquette, James, Delutis, Bradford, Whalen, Randall, Bomradier, King,

Deltis, and LeClar that he was injured and could not walk. Id. Plaintiff was transferred to the

emergency room at Champlain Valley Physicians Hospital for medical treatment including

stitches and treatment for his collapsed lung. Id. Upon Plaintiff's return to Clinton C.F., he

was confined in the prison hospital for three days. Id.

        Plaintiff received a misbehavior report related to the June 11, 2019 incident. Am .




        6
                In the original Complaint, Plaintiff referred to defendant as "G. King." The Clerk of the Court is
directed to amend the docket report accordingly.

                                                         4
       Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 5 of 13




Compl. at 14. On June 17, 2019, def endant Assistant Deputy Superintendent Swenny7

("Swenny") presided over a disciplinary hearing related to the report. Id. at 14-15. Swenny

refused to consider a video that demonstrated that Plaintiff did not violate prison rules. Id. at

14. On June 20, 2019, at the conclusion of the hearing, Swenny sentenced Plaintiff to sixty

days in keeplock with a corresponding loss of privileges. Id. at 14-15. On June 21, 2019 and

June 23, 2019, Plaintiff sent letters, via the United States Mail, to defendants J. O'Gorman

("O'Gorman") and Governor Andrew Cuomo ("Cuomo") appealing the determination.8 Am.

Compl. at 15. Plaintiff did not receive a response. 9 Id.

        Construing the Amended Complaint liberally, Plaintiff asserts the following: (1) Eighth

Amendment excessive force and failure-to-protect claims; (2) Eighth Amendment deliberate

medical indifference claims; (3) Fourteenth Amendment equal protection claims; and (4)

Fourteenth Amendment due process claims. See generally, Am. Compl. Plaintiff seeks

monetary damages. See id. at 17.

III.    SUFFICIENCY OF AMENDED COMPLAINT

        The legal standard governing the dismissal of a pleading for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e) and 1915A(b) was discussed at length in the August Order

and it will not be restated in this Decision and Order. Dkt. No. 7 at 2-4. T he Court will

construe the allegations in the Amended Complaint with the utmost leniency. See, e.g.,



        7
                In the original Complaint, Plaintiff referred to defendant as "Sweeney." The Clerk of the Court is
directed to amend the docket report accordingly.
        8
                Plaintiff alleges that his "appeal was turned over" but fails to provide any further details or
explanation.
        9
                   Plaintiff also appealed to "D. Venettozzi" however, Venetozzi is not named as a defendant in the
caption or list of parties in the Amended Complaint.

                                                          5
     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 6 of 13




Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that a pro se litigant's complaint is to be

held "to a less stringent standards than formal pleadings drafted by lawyers.").

       A.     Eighth Amendment

              1.       Excessive Force and Failure to Protect

       The law related to Eighth Amendment excessive force and failure-to-protect claims

was discussed in the August Order and will not be restated herein. Dkt. No. 7 at 11-13. In

the August Order, the Court acknowledged that Plaintiff "identified the time, location, amount

of force used, and the injuries allegedly sustained as a result of the incidents," Dkt. No. 7 at

13, but dismissed the Eighth Amendment claims reasoning:

              Here, Plaintiff names sixteen individuals as defendants in the
              list of parties including the Governor, commissioners,
              corrections officers, and superintendents. See Compl. at 1-5.
              Fifteen of the named defendants however, are not referenced
              anywhere in the body of the Complaint and Plaintiff did not
              attribute any of the alleged constitutional violations to the
              defendants. Additionally, while Plaintiff claims he wrote to Bell,
              see id. at 8, he does not indicate when or where he forwarded
              his correspondence and the Complaint lacks factual allegations
              sufficient to plausibly suggest that Bell was personally involved
              in conduct that violated Plaintiff’s constitutional rights. The
              Complaint is void of facts suggesting that Defendants
              witnessed the alleged assaults or that they were in the vicinity
              of the alleged assaults. Moreover, the pleading lacks
              information related to how or when Defendants became aware
              that the assaults occurred. Indeed, the Complaint does not
              contain any facts connecting any named defendant to any
              alleged constitutional violation. Therefore, Plaintiff has failed to
              plead that Defendants were deliberately indifferent for failing to
              protect Plaintiff from the risk of harm in violation of his Eighth
              Amendment rights.

Dkt. No. 7 at 13-14.

       In the Amended Complaint, Plaintiff claims that Provost, Ormsby, McShane, Stone,



                                                  6
     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 7 of 13




and Wood fired rounds into "a crowd of inmates that had complied [with] orders" causing

Plaintiff to sustain physical injuries. See Am. Compl. at 10. Mindful of the Second Circuit's

instruction that a pro se plaintiff's pleadings must be liberally construed, see, e.g., Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008), the Court will require

McShane, Ormsby, Wood, Stone, and Provost to respond to Plaintiff's Eighth Amendment

excessive force claims. See Sales v. Barizone, No. 03 CIV. 6691, 2004 W L 2781752, at *11

(S.D.N.Y. Dec. 2, 2004) ("[P]rison officials 'must balance the need ‘to maintain or restore

discipline’ through force against the risk of injury to inmates' whether reacting to a riot or a

lesser disruption.") (quoting Hudson v. McMillian, 503 U.S. 1, 6 (1992)).

       Similarly, at this juncture, Plaintiff has stated cognizable claims for failure to protect

from other inmates against Ashline, Bomradier, Bola, McIntyre, Siskavich, Christon, Smith,

Darras, Clancy, Reese, Baxter, Gonyo, Nephew, Forkey, Carter, Cymbark, Mahan, Randall,

King, LeClar, Deltis, McShane, Stone, W ood, and Ormsby. In so ruling, the Court expresses

no opinion as to whether Plaintiff's claims can withstand a properly filed motion to dismiss or

for summary judgment.

              2.     Deliberate Medical Indifference

       Plaintiff asserts deliberate medical indifference claims against Bell, Zarniak, Holdridge,

Bradford, Trombley, Duquette, James, Whalen, Delutis, Randall, Bomradier, King, and

LeClar. See Am. Compl. at 13.

       Claims that prison officials have intentionally disregarded an inmate’s medical needs

fall under the umbrella of protection from the imposition of cruel and unusual punishment

afforded by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). The

Eighth Amendment prohibits punishment that involves the “unnecessary and wanton infliction

                                                 7
     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 8 of 13




of pain” and is incompatible with "the evolving standards of decency that mark the progress

of a maturing society." Id. at 104; see also Whitley v. Albers, 475 U.S. 312, 319 (1986).

While the Eighth Amendment does not mandate comfortable prisons, neither does it tolerate

inhumane treatment of those in confinement. Farmer v. Brennan, 511 U.S. 825, 832 (1994)

(citing Rhodes v. Chapman, 452 U.S. 337, 349 (1981)).

       "In order to establish an Eighth Amendment claim arising out of inadequate medical

care, a prisoner must prove 'deliberate indifference to [his] serious medical needs.' " Chance

v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quoting Estelle, 429 U.S. at 104). "First, the

alleged deprivation must be, in objective terms, sufficiently serious." Chance, 143 F.3d at

702 (internal quotation marks and citations omitted). Addressing the objective element, to

prevail a plaintiff must demonstrate a violation sufficiently serious by objective terms, "in the

sense that a condition of urgency, one that may produce death, degeneration, or extreme

pain exists." Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). "Second, the

defendant must act with a sufficiently culpable state of mind," Chance, 143 F.3d at 702

(internal quotation marks and citations omitted); that is, the plaintiff must demonstrate that

the defendant "kn[ew] of and disregard[ed] an excessive risk to inmate health or safety."

Farmer, 511 U.S. at 837; see also Blyden v. Mancusi, 186 F.3d 252, 262 (2d Cir. 1999) (with

respect to the subjective element, a plaintiff must also demonstrate that defendant had "the

necessary level of culpability, shown by actions characterized by 'wantonness.' ").

       Non-medical personnel may only be held liable for deliberate indifference to medical

needs upon a showing that they intentionally denied or delayed plaintiff's access to medical

care or intentionally interfered with medical treatment once it was prescribed. See Banks v.

No. 8932 Corr. Officer, No. 11-CV-8359, 2013 WL 673883, at *4 (S.D.N.Y. Feb. 25, 2013)

                                                8
     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 9 of 13




("A prison guard's deliberate indifference to a serious medical need of a prisoner means

intentionally denying or delaying access to medical care or intentionally interfering with

medical treatment once it was prescribed."); Davidson v. Scully, No. 83-CV-2025, 1994 WL

669549, at *12 (S.D.N.Y. Nov. 30, 1994) ("Evidence of deliberate indifference may be found

in: a lengthy delay in arranging for medically indicated treatment for a prisoner’s serious

medical problem, . . . deliberate interference with a prisoner’s prescribed treatment, . . . the

refusal of prison officials to provide necessary medical care as punishment for misconduct

unrelated to the prisoner’s medical condition, . . . and a serious failure to provide needed

medical attention when prison officials are fully aware of that need....") (internal quotation

marks and citations omitted)); see also Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (noting

that deliberate indifference may be manifested when prison guards intentionally deny or

delay access to medical care).

       Here, even assuming Plaintiff's injuries were objectively serious, the Amended

Complaint lacks allegations which plausibly suggest that Defendants intentionally denied

Plaintiff access to medical care. Indeed, by his own admission, Plaintiff was transported to a

local hospital where he received medical treatment and, upon his return to Clinton C.F., he

was admitted to the infirmary for three days. See Compl. at 14.

       Accordingly, Plaintiff's Eighth Amendment medical indifference claims are dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.

       B.     Fourteenth Amendment

              1.     Equal Protection

       The law related to Fourteenth Amendment equal protection claims was discussed in

                                                9
     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 10 of 13




the August Order and will not be restated herein. Dkt. No. 7 at 7-8. In the Aug ust Order, the

Court dismissed the equal protection claims because Plaintiff failed to plead facts suggesting

that he was treated differently than any similarly situated inmates. Id. at 8.

       Despite being given the opportunity to amend the Complaint, Plaintiff has failed to

cure the deficiencies in this claim. Accordingly, for the reasons set forth in the August Order,

Plaintiff's equal protection claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b) for failure to state a claim upon which relief can be granted.

              2.     Due Process

       Construing the Amended Complaint liberally, Plaintiff alleges that Swenny violated his

Fourteenth Amendment rights and that O'Gorman and Cuomo failed to remedy the

constitutional violations, once they were placed on notice.

       The law related to Fourteenth Amendment due process claims was discussed in the

August Order and will not be restated herein. Dkt. No. 7 at 9-11. In the Aug ust Order, the

Court dismissed Plaintiff's due process claims because he failed to plead that his conditions

of confinement were" more onerous than usual," to establish that he suffered from a

deprivation of a valid liberty interest. Id. at 10-11. Moreover, the Court reasoned that even

assuming he was deprived of a liberty interest, the Complaint lacked essential facts related to

the disciplinary hearing including the name of the presiding officer, the date of the hearing, or

the evidence presented, suggesting that Plaintiff was denied due process. Id. at 11.

       Although Plaintiff was given an opportunity to cure the defects in the due process

claim, he has not plead facts suggesting that his keeplock confinement presented unusually

harsh or atypical conditions that significantly differed from ordinary prison conditions. Plaintiff

summarily alleges that he is a "mental health level 2 inmate" and, as such, his time in

                                                10
      Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 11 of 13




keeplock was a "mental hardship." Id. The Amended Complaint however, is devoid of any

facts related to the conditions that Plaintiff allegedly endured in his keeplock confinement or

how long Plaintiff was actually confined.

          Accordingly, for the reasons set forth herein and in the August Order, Plaintiff's due

process claims against Swenny, O'Gorman, and Cuomo are dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may

be granted.

IV.       CONCLUSION

          WHEREFORE, it is hereby

          ORDERED that the Amended Complaint (Dkt. No. 8) is accepted for filing and is

deemed the operative pleading; and it is further

          ORDERED that the Clerk of the Court shall amend the docket report for this action,

consistent with this Order; and it is further

          ORDERED that the following claims are DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted: (1) Eighth Amendment deliberate medical indifference claims; (2) Fourteenth

Amendment equal protection claims; and (3) Fourteenth Amendment due process claims it is

further

          ORDERED that the following claims survive the Court's sua sponte review under 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b): (1) Eighth Amendment excessive force

claims against McShane, Ormsby, Wood, Stone, and Provost; and (2) Eighth Amendment

failure-to-protect claims against Ashline, Bomradier, Bola, McIntyre, Siskavich, Christon,

Smith, Darras, Clancy, Reese, Baxter, Gonyo, Nephew, Forkey, Carter, Cymbark, Mahan,

                                                 11
     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 12 of 13




Randall, King, LeClar, Deltis, McShane, Stone, W ood, and Ormsby; and it is further

          ORDERED that T. Allon, Annucci, New York Dep't of Corrections, Swenny, Cuomo,

O'Gorman, Bradford, Whalen, Bell, Zarniak, Holdridge, Trombley, Duquette, James, and

Delutis are DISMISSED as defendants herein; and it is further

          ORDERED that upon receipt of the documents required for service, the Clerk shall

issue summonses and forward them, along with copies of the Amended Complaint, to the

United States Marshal for service upon Defendants. The Clerk shall forward a copy of the

summonses and Amended Complaint to the Office of the Attorney General, together with a

copy of this Decision and Order; and it is further

          ORDERED that a response to the Amended Complaint be filed by the remaining

defendants, or counsel, as provided for in the Federal Rules of Civil Procedure; and it is

further

          ORDERED that all pleadings, motions and other documents relating to this action

must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367. Any paper sent by a party to the Court or

the Clerk must be accompanied by a certificate showing that a true and correct copy

of same was served on all opposing parties or their counsel. Any document received

by the Clerk or the Court which does not include a proper certificate of service will be

stricken from the docket. Plaintiff must comply with any requests by the Clerk’s Office for

any documents that are necessary to maintain this action. All parties must comply with Local

Rule 7.1 of the Northern District of New York in filing motions. Plaintiff is also required to



                                               12
     Case 9:20-cv-00686-TJM-ML Document 9 Filed 09/11/20 Page 13 of 13




promptly notify the Clerk’s Office and all parties or their counsel, in w riting, of any

change in his address; their failure to do so will result in the dismissal of his action;

and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order on

Plaintiff in accordance with the Local Rules.

Dated:September 11, 2020




                                                13
